DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 12-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drahm et al. (U.S. Patent Application Publication Number 20120123705; hereinafter referred to as Drahm). Drahm discloses a measuring system comprises: a measuring transducer; transmitter electronics; at least one measuring tube; and at least one oscillation exciter. The transmitter electronics delivers a driver signal for the at least one oscillation exciter, and for feeding electrical, excitation power into the at least one oscillation exciter. The driver signal, has a sinusoidal signal component which corresponds to an instantaneous eigenfrequency, and in which the at least one measuring tube can execute, or executes, eigenoscillations about a resting position. The eigenoscillations have an oscillation node and in the region of the wanted, oscillatory length exactly one oscillatory antinode. The driver signal has, a sinusoidal signal component with a signal frequency, which deviates from each instantaneous eigenfrequency of each natural mode of oscillation of the at least one measuring tube, in each case, by more than 1 Hz and/or by more than 1% of said eigenfrequency (Please see the abstract).
With respect to claim 12 Drahm discloses and illustrates, a Coriolis mass flowmeter (see paragraph [0002]), comprising: a measuring transducer (see paragraph [0002]) including: at least one measuring tube (10), wherein the measuring tube is configured to convey a fluid medium to be measured flowing at least at times and during such to be caused to vibrate (see paragraph [0002]); an exciter mechanism (41), wherein the exciter mechanism is configured to convert electrical power supplied thereto into mechanical power effecting forced mechanical oscillations of the at least one measuring tube (see paragraph [0008]); and a sensor arrangement (51, 52), wherein the sensor arrangement is configured to register mechanical oscillations of the at least one measuring tube and to provide a first oscillation measuring signal representing, at least in part, oscillatory movements of the at least one measuring tube (see paragraph [0014]) and to provide at least a second oscillation measuring signal representing, at least in part, oscillatory movements of the at least one measuring tube (see paragraph[0055]) such that the first and second oscillation measuring signals follow a change of a mass flow rate of the medium conveyed in the at least one measuring tube with a change of a phase difference between a phase angle of the first oscillation measuring signal and a phase angle of the second oscillation measuring signal (see paragraph [0070]); and an electronic transmitter circuit including at least one microprocessor, measuring and control electronics and drive electronics, wherein the transmitter circuit is electrically coupled with the exciter mechanism and the sensor arrangement, and wherein the drive electronics is electrically connected to the measuring and control electronics and driven by the measuring and control electronics, wherein the drive electronics is electrically connected with the exciter mechanism and is configured: in a first operating mode, to generate an electrical driver signal and therewith to supply electrical power to the exciter mechanism such that the at least one measuring tube executes forced mechanical oscillations having at least one wanted frequency at an oscillation frequency predetermined by the electrical driver signal (see paragraph [0006] for the wanted mode); and in a second operating mode, to cease generating the electrical driver signal such that no electrical power is supplied by the drive electronics to the exciter mechanism, wherein the measuring and control electronics is electrically coupled with the sensor arrangement, wherein the transmitter circuit is configured to switch the drive electronics from the first operating mode to the second operating mode such that, in the second operating mode, the at least one measuring tube executes free, damped oscillations, at least during a measurement interval lasting more than a reciprocal of the wanted frequency and/or longer than 10 milliseconds (while not explicitly disclosed, paragraph [0014] discloses oscillation due to just material flow, thus zero power as the material flow is disclosed to cause oscillations versus the exciter), and wherein the measuring and control electronics is configured to receive and to evaluate the first and second oscillation measuring signals during the measurement interval and to generate measured values representing the mass flow rate based on the phase difference between the phase angle of the first oscillation measuring signal and the phase angle of the second oscillation measuring signal (the reference discloses determining mass flow).
With respect to claim 13, the flowmeter of claim 12, wherein the at least one wanted frequency in the first operating mode is at an oscillation frequency corresponding to a resonant frequency of the measuring transducer is disclosed in paragraph [0006].
With respect to claim 14, the flowmeter of claim 12, wherein the sensor arrangement includes: an electrodynamic first oscillation sensor configured to register mechanical oscillations of the at least one measuring tube and to provide the first oscillation measuring signal; and an electrodynamic second oscillation sensor configured to register mechanical oscillations of the at least one measuring tube and to provide the second oscillation measuring signal is disclosed in paragraph [0090] as the electro-mechanical exciter is disclosed, and thus utilization of electromechanical exciters would be contemplated by one of ordinary skill in the art. 
With respect to claim 15, the flowmeter of claim 14, wherein the first oscillation sensor (51) is disposed at an inlet side (#111) of the at least one measuring tube (10), and the second oscillation sensor (52) is disposed at an outlet side (#112) of the at least one measuring tube as best illustrated in Figure 4.
With respect to claim 16, the flowmeter of claim 14, wherein the sensor arrangement includes no other oscillations sensors besides the first oscillation sensor and the second oscillation sensor as best shown in Figure 4.
With respect to claim 17, the flowmeter of claim 12, wherein the exciter mechanism includes an electrodynamic first oscillation exciter configured to excite oscillations of the at least one measuring tube as disclosed in paragraph [0009].
With respect to claim 18, the flowmeter of claim 12, wherein the measuring and control electronics includes a first analog-to-digital transducer for the first oscillation measuring signal and a second analog to-digital transducer for the second oscillation measuring signal is illustrated in Figure 3.
With respect to claim 19, the flowmeter of claim 12, wherein the measuring and control electronics is configured to detect, when the drive electronics are operating in the first operating mode, whether the medium conveyed in the at least one measuring tube is inhomogeneous based on at least one of the first oscillation measuring signal and second oscillation measuring signal is disclosed as the reference discloses a first wanted mode as a natural oscillation and a second mode, while disclosing in paragraph [0003] characteristic variables of the flowing media, such as other flowing substances (inhomogeneous media).
With respect to claim 20, the flowmeter of claim 12, wherein the drive electronics is configured to detect, in the first operating mode, whether the medium conveyed in the at least one measuring tube is inhomogeneous based on at least one phase difference between the driver signal and one of the first and second oscillation measuring signals is disclosed as the reference discloses a first wanted mode as a natural oscillation and a second mode, while disclosing in paragraph [0003] characteristic variables of the flowing media, such as other flowing substances (inhomogeneous media).
With respect to claim 21, the flowmeter of claim 12, wherein the measuring and control electronics is configured to effect a switching of the drive electronics from the first operating mode to the second operating mode based on a control signal placed on the transmitter circuit is deemed to be inherent to the device as a control circuit would control all aspects of the device, including when or if a drive mode is switched from one drive mode to another.
With respect to claim 22, the flowmeter of claim 21, wherein the control signal placed on the transmitter circuit includes a message and/or a control command transmitted therewith that the medium conveyed in the at least one measuring tube is inhomogeneous is disclosed at least in paragraph [0008].
With respect to claim 23, the flowmeter of claim 12, wherein the transmitter circuit is configured to effect a switching of the drive electronics from the first operating mode to the second operating mode when the medium conveyed in the at least one measuring tube is detected as inhomogeneous and/or reported as inhomogeneous is deemed to be inherent to the device as a control circuit would control all aspects of the device, including when or if a drive mode is switched from one drive mode to another. 
With respect to claim 24, the flowmeter of claim 12, wherein the transmitter circuit is configured to effect a switching of the drive electronics from the first operating mode to the second operating mode as a function of time is deemed to be inherent to the device as a control circuit would control all aspects of the device, including when or if a drive mode is switched from one drive mode to another.
With respect to claim 25, the flowmeter of claim 24, wherein the switching of the drive electronics from the first operating mode to the second operating mode occurs cyclically and/or such that the drive electronics is operated predominantly in the first operating mode and/or such that the drive electronics is operated in the first operating mode at least as long as operated in the second operating mode is deemed to be inherent to the device as a control circuit would control all aspects of the device, including when or if a drive mode is switched from one drive mode to another.
With respect to claim 26, the flowmeter of claim 12, wherein the transmitter circuit is configured to perform a switching of the drive electronics from the first operating mode to the second operating mode cyclically such that the drive electronics change from the first operating mode to the second operating mode multiple times within a cycle and/or the drive electronics is operated within a cycle predominantly in the first operating mode and/or the drive electronics is operated within a cycle in the first operating mode at least so often and/or so long as in the second operating mode is deemed to be inherent to the device as a control circuit would control all aspects of the device, including when or if a drive mode is switched from one drive mode to another. 
With respect to claim 27, a method of measuring and/or monitoring a fluid medium to be measured, the method comprising: providing the flowmeter of claim 12; measuring the medium using the flowmeter; and/or monitoring the medium using the flowmeter, wherein the medium is: at least at times, flowing in a pipeline; a gas, a liquid or a dispersion; and at least at times, inhomogeneous and/or at least at times two-phase or multiphase is disclosed as paragraph [003] discloses measurement of liquids, gas, and other flowable substances.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY T. FRANK
Examiner
Art Unit 2861



/JOHN FITZGERALD/           Primary Examiner, Art Unit 2861